DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/11/2019 and 03/24/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS documents has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2016/051820, filed 09/15/2016, is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 5 are also rejected due to said dependency.
Claim 4 recites “about 1 nanometer to about 100 nanometers”. The term "about" in claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, 
Claim 5 recites “from about one thousand (1,000) to about one million (1,000,000) fluorescent molecules”. The term "about" in claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites  “the fluorescent molecules are suspended in a liquid medium in a quantity of from about one thousand (1,000) to about one million (1,000,000) fluorescent molecules” without further limitation. It is unclear as to what limitation is intended with this open sentence “the fluorescent molecules are suspended in a liquid medium in a quantity of from about one thousand (1,000) to about one million (1,000,000) fluorescent molecules”. The specification does not even provide a limiting definition of a use for this suspension of the fluorescent molecules with a criticality of use for the instant invention as the Applicant considers as his application and therefore making unclear the limitation such that the artisan would know how to avoid infringement. Clarifications are requested via amendments. Claim 6 is included in the rejection for depending on claim 5.
Claim 9 recites “from about one day to about two days”. The term "about" in claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tichauer et al. (USPN 20150374308 A1; Pub.Date 12/31/2015; Fil.Date 02/13/2014) in view of Vitari et al. (USPN 20160129131 A1; Pub.Date 05/12/2016; Fil.Date 11/12/2014).
 Regarding claim 1, Tichauer teaches a system and method to use it for differencing  multiple fluorophores as contrast agent with correction of fluorescence data to generate fluorescence tomographic images within a subject (title and abstract, Fig.1 and [0014] “discriminate between tissue types including normal and abnormal tissue types”) therefore teaching a system and method for enhancing in situ visualization of a target site within a patient during a medical procedure, with Tichauer teaching also the system comprising: 
a plurality of fluorescent molecules (abstract, [0015] “first and second fluorescent contrast agents”) configured to selectively target and bind to one or more locations at the target site within the patient ([0039] and [0040] “the first and second contrast agents are chosen to have differing affinity to at least one tissue type in tissue 145, in some such embodiments the first agent may be a fluorescent-labeled antibody to a protein associated with tumor 153 such that the first agent will concentrate in tumor 153 relative to surrounding tissue” and “the second agent 
a delivery mechanism for delivering the plurality of fluorescent molecules into the patient towards the target site ([0036] “administration apparatus 191” delivering the “fluorescent contrast agents” with syringe 193 or optionally 194 via IV or catheter to the subject to targeted tissue as in Fig.1 145 and [0027]-[0028]); and, 
a detection device comprising a light source ([0025]-[0026] fluorescence cameras 114, 116, 132, and spectroscopic detector 132 with [0025]-[0028] and Figs.2-4 light sources 118 or lasers 124, 125) the detection device configured to: generate a detectable signal comprising information relating to the target site ([0025] optodes and optodes coupled with optical fibers coupled to tissue and detector or camera to capture the emission light from the illuminated tissue by the light sources), and send the detectable signal to an imaging system ([0028] “Signals from fluorescence cameras or photodetectors of each imaging system are received through interface subsystem 104 into image processing system 106”), wherein the light source illuminate the fluorescent molecules so as to enhance in situ visualization of the target site ([0042] illuminating “the tissue with the first fluorescent contrast agent for inducing light of the first emitted wavelength from the first fluorophore” and [0014] “to provide improved discrimination between tissue types, including abnormal and normal tissue types”), [..when viewed through the skin of the patient...].
While Tichauer teaches the use of the fluorescent contrast agents for imaging glioma tissue, therefore implicitly tissue underneath the skin of the patient, Tichauer does not specifically teach to enhance visualization when viewed through the skin of the patient as in claim 1.
However, Vitari teaches within the same field of endeavor of fluorescence imaging (Title, abstract and [0050]-[0052]) the use of nanoparticle for tagging specific tissues such as tumors visualization when viewed through the skin of the patient as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Tichauer with visualization when viewed through the skin of the patient, since one of ordinary skill in the art would recognize that imaging fluorescence from subcutaneous or deeper tissue through the skin of the patient was routine and conventional as taught by Tichauer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tichauer and Vitari teach performing fluorescence imaging of tissues within the body of the patient. The motivation would have been to ideally provide accurate fluorescence imaging while providing additional physiological analysis of subsurface tissue, as suggested by Vitari ([0144]).

Regarding claim 13, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 13. The claim 13 is therefore made obvious by the teachings discussed above mutandis mutatis.

Regarding the dependent claims 2-8, 10, 12, 14-18, 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Tichauer and Vitari.
Regarding claim 2, Tichauer teaches the detection device further comprises at least one sensor comprising an emitter and a receiver ([0025] sensor set with optical subsystem 102, 108, 
Regarding claim 3, Tichauer teaches the sensor comprises a fiber optic sensor ([0025] with optodes fiber and optodes coupled through optical fiber to transport signals.).
 Regarding claim 4, Tichauer does not teach each of the fluorescent molecules comprises a diameter of from about 1 nanometer to about 100 nanometers. However, as discussed above, Vitari teaches the use of fluorescent nanoparticle as fluorescent agents for tagging specific tissues such as tumors ([0052] and [0112] for cancer tissues) or for diagnostic ([0138]-[0140]) with the system penetrating subsurface tissue/vasculature ([0144]) wherein the size of the nanoparticle are known in the art to present diameter of 100nm or less ([0052]) therefore presenting a range of diameter overlapping the claimed range and a range of 5nm to 30nm ([0052]) which “discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness” for the range of diameter of the fluorescent molecules from about 1 nm to 10nm (see MPEP 2144.05.I) as for claim 4.
 Regarding claim 5, Tichauer teaches the delivery of solutions containing contrast fluorescent agents via syringes with intravenous solution ([0036]) and Vitari also teaches the nanoparticles as being dispersed within a dispersion media ([0062] reading on the fluorescent molecules are suspended a liquid medium. Additionally, Vitari teaches that the delivery of the nanoparticles will be performed using any amount effective for imaging ([0107]) wherein one of ordinary skill in the art would understand that the amount would depends on the volume of targeted tissue to be imaging and since the Applicant did not provide any criticality to use the amount of “about one thousand (1000) to about one million (1,000,000) fluorescent molecules” in the instant disclosure, the effective dose injected for the present purpose depends on the medical practitioner. 
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Tichauer and Vitari with 
Regarding claim 6, Vitari further teaches the use of phage as “nanoparticles” ([0141]) therefore teaching the liquid medium is delivered, via the delivery mechanism, to the target site via a plurality of phages as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Tichauer and Vitari with the liquid medium is delivered, via the delivery mechanism, to the target site via a plurality of phages, since one of ordinary skill in the art would recognize that using phages as nanoparticles was known in the art as taught by Vitari. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tichauer and Vitari teach performing fluorescence imaging of tissues within the body of the patient. The motivation would have been to ideally provide accurate fluorescence imaging while providing additional physiological analysis of subsurface tissue, as suggested by Vitari ([0144]).

Regarding claims 8 and 18, Tichauer teaches each of the plurality of fluorescent molecules comprises at least one of a fluorescent moiety, a fluorescent protein, a peptide, or a fluorescent dye ([0051] IRDye 800WW-EGF and Alexa Fluor 647 or Alexa Fluor 750).
Regarding claim 10, Tichauer teaches the target site of the patient comprises at least one of nerve cells, cancer cells, nerve sheaths, nerve bundles, or nerve fibers ([0027] tumor 153). Vitari also teaches the targeted tissue includes tumor/cancer cells and nerve bundles or fibers (abstract and [0112]).
Regarding claims 12 and 20, Tichauer teaches the imaging system with a display system ([0009] “display system” for displaying data from the imaging processing system) including the analysis of MRI or CT data therefore directing to including an MRI or CT device as combination for image registration of the target site ([0058]). Additionally, Vitari teaches the imaging apparatus including MRI, CT and/or ultrasonic imaging ([0120]-[0122]) therefore both teaching the imaging system comprises at least one of a CT scanner, an MRI scanner, or an ultrasound imaging system, the imaging system comprising a display for viewing the target site. Vitari teaches the nanoparticles being multi-modality effectors ([0123]) with nanoparticles being configured for ultrasound imaging ([0121]) as exemplified with representative element as Optison ([0136]) therefore teaching wherein the fluorescent molecules echogenically enhance the target site when viewed by the display as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Tichauer and Vitari wherein the fluorescent molecules echogenically enhance the target site when viewed by the display, since one of ordinary skill in the art would recognize that using nanoparticles configured for ultrasound imaging was known in the art as taught by Vitari. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tichauer 
Regarding claim 14, limitations of claim 14 are included within claims 5 and 6. Since Tichauer and Vitari teach both claims 5 and 6 as discussed above, with Tichauer teaches the delivery of solutions containing contrast fluorescent agents via syringes with intravenous solution ([0036]) and Vitari also teaches the nanoparticles as being dispersed within a dispersion media ([0062] reading on the fluorescent molecules are suspended a liquid medium and Vitari further teaches the use of phage as “nanoparticles” ([0141]) therefore teaching the liquid medium is delivered, via the delivery mechanism, to the target site via a plurality of phages, Tichauer and Vitari teach claim 14.
Regarding claim 15, as discussed with claim 6, Vitari teaches that the delivery of the nanoparticles will be performed using any amount effective for imaging ([0107]) wherein one of ordinary skill in the art would understand that the amount would depends on the volume of targeted tissue to be imaging, therefore teaching comprising adjusting a quantity of the fluorescent molecules being delivered into the patient as a function of the medical procedure as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Tichauer and Vitari with comprising adjusting a quantity of the fluorescent molecules being delivered into the patient as a function of the medical procedure, since one of ordinary skill in the art would recognize that the amount of fluorescent molecules to deliver is an arbitrary choice as medical design as known in the art depending on the region to image and the type of tissue to image as taught by Vitari. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tichauer and Vitari teach performing fluorescence imaging of tissues within the body of the patient. The motivation would have been to ideally provide accurate 
Regarding claim 16, as discussed for claims 1 and 13, Vitari teaches the use of nanoparticle for tagging specific tissues such as tumors ([0052] and [0112] for cancer tissues) or for diagnostic ([0138]-[0140]) with the imaging system penetrating subsurface tissue/vasculature ([0144] “the interrogating signal is an optical signal with a wavelength that can excite the fluorophore and penetrate the skin or other tissue and subsurface vasculature (e.g., a wavelength in the range of about 500 to about 1000 nanometers), and the response signal is fluorescence radiation from the fluorophore that can penetrate the subsurface vasculature and tissue to reach the detector”) teaching viewing the target site of the patient through the patient's skin via a detection device that generates a detectable signal containing information related to the target site and sends the detectable signal to an imaging system as claimed.
Regarding claim 17, limitations of claim 17 are included within limitations of claims 2 and 3. Since Tichauer teaches both claims 2 and 3 as discussed above, with the detection device further comprises at least one sensor comprising an emitter and a receiver ([0025] sensor set with optical subsystem 102, 108, 110 and 109 (from Figs.1-4) with light emitter such as light sources and receiver such as camera and detector via optodes fibers) and the sensor comprises a fiber optic sensor ([0025] with optodes fiber and optodes coupled through optical fiber to transport signals.), therefore Tichauer teaches claim 17.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tichauer et al. (USPN 20150374308 A1; Pub.Date 12/31/2015; Fil.Date 02/13/2014) in view of Vitari et al. (USPN 20160129131 A1; Pub.Date 05/12/2016; Fil.Date 11/12/2014) as applied to claims 1-8, 10, 12-18, 20 and further in view of Bradbury et al. (USPN 20150182118 A1; Pub.Date 07/02/2015; Fil.Date 12/31/2014) and in view of Rychak (WO2011038043A1; Pub.Date 03/31/2011; Fil.Date 09/22/2010).

Tichauer and Vitari do not specifically teach the temporarily bind for a predetermined dwell time before diffusing into the patient, wherein the predetermined dwell time of the plurality of fluorescent molecules comprises from about one day to about two days as in claim 9. 
However, Bradbury teaches within the same field of endeavor of diagnostic fluorescence imaging (Title and abstract) lifetime and clearance of the nanoparticles used for imaging as the tumor residence half-time being about 2 hours to 25 hours ([0139]) teaching a temporarily bind and a predetermined dwell time within a range of about 4 hours to about 50 hours which covers the claimed range from about one day to about two days. Additionally, Rychak teaches within the same field of endeavor of using fluorescence imaging (Title and abstract) the commonly known and routinely use of nanoparticles for optical contrast imaging including fluorescence (abstract) wherein the presence of the contrast agent is determined with its dwell time within the target region ([0004]) wherein the dwell time is necessary found to be short enough in order to allow the administration of sequential multiple contrast agent doses therefore to control the clearance of the contrast agents for sequential substitution of agents in order to limit potential contamination between agents ([0004]).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Tichauer and Vitari with comprising the temporarily bind for a predetermined dwell time before diffusing into the patient, wherein the predetermined dwell time of the plurality of fluorescent molecules comprises from about one day to about two days, since one of ordinary skill in the art would recognize that using contrast agents with predetermined dwell time within a range of 4 hours to 50 hours was known in the art as taught by Bradbury and since it is necessary to maintain the dwell time short enough . 

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tichauer et al. (USPN 20150374308 A1; Pub.Date 12/31/2015; Fil.Date 02/13/2014) in view of Vitari et al. (USPN 20160129131 A1; Pub.Date 05/12/2016; Fil.Date 11/12/2014) as applied to claims 1-8, 10, 12-18, 20 and further in view of Siclovan et al. (USPN 20140154178 A1; Pub.Date 06/05/2014; Fil.Date 11/30/2012).
Tichauer and Vitari teach a system and method as set forth above. Tichauer and Vitari teach also claim 10 as set forth above with the target site of the patient comprises at least one of nerve cells, cancer cells, nerve sheaths, nerve bundles, or nerve fibers.
Tichauer and Vitari do not specifically teach the medical procedure comprises a peripheral nerve block procedure as in claims 11 and 19.

Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Tichauer and Vitari with the medical procedure comprises a peripheral nerve block procedure, since one of ordinary skill in the art would recognize that using fluorescent molecules to tag the myelinated tissue for imaging the tissue during a peripheral surgical nerve block was known in the art as taught by Siclovan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Siclovan and Tichauer teach performing fluorescence imaging of tissues within the body of the patient. The motivation would have been to ideally provide nerve with visible fluorescence location in order to avoid inadvertently cutting or damaging the fluorescent tissue for safely and accurately providing the treatment to the intended myelinated tissue, as suggested by Siclovan ([0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (2014 Biomacromolecules 15:4410−4419; Pub.Date 2014) teaches the development and use of phages with decorations as nanoparticles for imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785